UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
UNITED STATES OF AMERICA,                                        :         CASE NO. 1:13-CR-00050
                                                                 :
           Plaintiff,                                            :
                                                                 :
vs.                                                              :         OPINION & ORDER
                                                                 :         [Resolving Docs. 202, 206]
DONTE BOOKER,                                                    :
                                                                 :
           Defendant.                                            :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On March 12, 2013, a federal jury convicted Defendant Booker of attempted

possession with the intent to distribute 5 kilograms or more of cocaine. 1 On July 17, 2013,

this Court sentenced Booker to 200-months imprisonment and five-years supervised

release. 2

          Booker now asks the Court to reduce his sentence under 18 U.S.C. § 3582(c)(2) and

compassionate release. 3 He also requests the appointment of counsel. 4 The Government

opposes. 5

          For the following reasons, the Court DENIES Defendant’s motions.

                                                     I.     Sentence Reduction

          Booker requests a sentence reduction under 18 U.S.C. § 3582(c)(2). The Court may

reduce a sentence under that statute if the Court based the original sentence “on a

sentencing range that has subsequently been lowered by the Sentencing Commission.” 6



1
  Doc. 32.
2
  Doc. 58.
3
  Docs. 202 and 204.
4
  Doc. 204.
5
  Doc. 205.
6
  18 U.S.C. § 3582(c)(2).
1:13-cr-50
Gwin, J.

Any reduction must be “consistent with the applicable policy statements issued by the

Sentencing Commission.” 7

           Despite Booker’s arguments, his applicable sentencing range has not been reduced

by the Sentencing Commission. The Court sentenced Booker as a career offender under

Section 4B1.1. 8 The Sentencing Commission has not lowered the sentencing range under

Section 4B1.1, so Booker is ineligible for a reduction.

           Booker argues that under recent precedent his prior offenses no longer qualify him

as a career offender. Such argument, however, is not cognizable under a 18 U.S.C.

§ 3582(c) motion for a sentence reduction. 9

           Booker’s request for a sentence reduction is therefore DENIED.

                                         II.     Compassionate Release

           Under the compassionate release statute, the Court may reduce the defendant’s term

of imprisonment upon a motion by the defendant. 10 To do so, the Court must find that

“extraordinary and compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 11 The Court must also consider the sentencing factors set forth in 18 U.S.C.

§ 3553.




7
    Id.
8
    Doc. 67 at 13.
9
  U.S. v. Moody, 397 F. App’x. 201 at 203 (6th Cir. 2010). Booker’s argument is also not cognizable under a 28 U.S.C. §
2255 motion, of which Booker has filed several, because a defendant may not challenge his classification as a career
offender on collateral review. U.S. v. Bullard, 937 F.3d 654, 659-61 (6th Cir. 2019).
10
   18 U.S.C. § 3582(c)(1).
11
     Id.
                                                          -2-
1:13-cr-50
Gwin, J.

         The applicable policy statement instructs that extraordinary and compelling reasons

for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

circumstances, and (iv) other reasons.

         Booker argues that he should receive compassionate release under the final

category, which allows for release if “an extraordinary and compelling reason other than,

or in combination with, the reasons described” in the first three categories exists. 12

         Booker points to his behavior and activities in prison as the extraordinary and

compelling reason for his release. 13 However, “rehabilitation of the defendant alone”

cannot serve as the basis for compassionate release. 14

         Booker has not presented any other reasons for the Court to grant release. The

motion for compassionate release is therefore DENIED.

                                         III.    Appointment of Counsel

         Finally, Booker requests the appointment of counsel to assist with his compassionate

release motion. Booker offers no argument as to why counsel is necessary, and it is not the

role of the Court to advance arguments for him. 15 In any event, given Booker’s obvious

ineligibility for compassionate release, appointment of counsel is not warranted. This

motion is also DENIED.


12
   After the recent amendments to the compassionate release statute, which allow courts to review compassionate release
motions without a BOP recommendation, courts have disagreed about the application of the policy statement. While
some courts consider the policy to be merely “helpful guidance” in light of the amendment, other courts still treat it as
binding. United States v. Fox, 2:14-cr-03-DBH, 2019 WL 3046086, at *2-3 (D. Maine July 11, 2019) (finding the policy
to be helpful guidance but listing eight cases that have treated it as binding). The Court denies Booker’s request based
upon the policy statement but would also deny his request if the policy was not determinative. Booker argues that he is
eligible given his good behavior and personal growth during incarceration. Granting release on the basis of
“rehabilitation” alone, however, is prohibited by statute, and the Court finds no other compelling reason to grant
compassionate release. 28 U.S.C. § 994.
13
   Doc. 204.
14
   28 U.S.C. § 994.
15
   Coleman v. Shoney's, Inc., 79 F. App’x. 155, 157 (6th Cir. 2003) (“Pro se parties must still brief the issues advanced
with some effort at developed argumentation.”).
                                                           -3-
1:13-cr-50
Gwin, J.

                                   IV.    Conclusion

      For the foregoing reasons, the Court DENIES Defendant’s motions.



      IT IS SO ORDERED.

Dated: February 20, 2020                 s/         James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -4-
